Examiner’s Statement of Reason for Allowance 

1.	Claims 1 and 3-14 are allowed. 
 2.	The following are the examiner’s statement of reason for allowance: The primary reason independent claims are allowed, because closest reasonable prior arts in the records 20190369402 and 20200113513 either individually or in combination fail to teach an electronic apparatus comprising with a transceiver and an a processor as well as a method for the apparatus to provide, when the electronic apparatus is booted or rebooted after being turned off while a first wearable device of the plurality of wearable devices is connected to the electronic apparatus, the one or more configuration values to the first wearable device, in addition to provide, when the electronic apparatus is booted or rebooted after being turned off while a second wearable device of the plurality of wearable devices is connected to the electronic apparatus, the one or more configuration values to the second wearable device.

Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252.  The examiner can normally be reached on 9 am -7:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABUSAYEED M HAQUE/Examiner, Art Unit 2466         


/DIANE L LO/Primary Examiner, Art Unit 2466